Citation Nr: 1739716	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 11-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This matter was previously before the Board in August 2014, at which time the Board remanded the issues currently on appeal for additional development. The case has now been returned to the Board for further appellate action.

In connection with this appeal, the Veteran testified at a hearing in May 2013 before a Veterans Law Judge (VLJ) who has since retired from the Board. A transcript of that hearing has been associated with the claims file and has been considered in support of the Veteran's claim. In a February 2017 letter, the Veteran was notified that the VLJ who held his May 2013 hearing had retired from the Board, and he was offered the opportunity to have another hearing before a current VLJ. However, in a March 2017 reply, the Veteran stated that he did not wish to have another Board hearing and wanted his case to be decided based on the evidence of record.


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from service, and was not caused or permanently worsened by his service-connected sleep apnea.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by service-connected sleep apnea. 38 U.S.C. §§ 1101, 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In March 2012, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a direct and secondary service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's available service treatment records and post-service treatment records, including private treatment records, have been secured. The Veteran was also afforded VA medical examination in February 2016; this examination was adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

II. Legal Criteria & Analysis

The Veteran has asserted that he has hypertension which is due to his obstructive sleep apnea (OSA). Specifically, the Veteran has asserted that his OSA resulted in additional weight gain, which ultimately led to his hypertension. 

A review of the Veteran's service treatment records reflects that they are silent as to any findings of elevated blood pressure or diagnoses of hypertension. Post-service medical records shows that in April 2003, the Veteran was seen by a private provider, Dr. T.H., for a complete physical. At that time, the Veteran was noted to have a slightly elevated blood pressure, but no hypertension was diagnosed. The Veteran has also submitted a private evaluation, dated in September 2011, from Dr. C.B. In this evaluation, Dr. C.B. assigns the Veteran a diagnosis of hypertension, which he links to the Veteran's service-connected OSA. Dr. C.B. provides blood pressure readings of 143/83, 154/84, and 147/85 as justification for the diagnosis.

The Board notes that the Veteran has also received treatment through the Minneapolis VA Medical Center. VA treatment records have likewise noted some elevated blood pressures, but are silent for a diagnosis of hypertension. The records also indicate the Veteran is not currently receiving any treatment or taking any medication for hypertension. 

The Veteran was afforded a VA examination in February 2016. The examiner did not diagnose hypertension and noted that the Veteran did not have symptoms or examination findings consistent with hypertension . In addition, at the time of examination, the Veteran himself reported being diagnosed with only "pre-hypertension." 

Therefore, a review of the post-service medical evidence of record is silent for a verified diagnosis of hypertension. The Board acknowledges the private opinions from Dr. C.B. and Dr. T.H. which have stated that the Veteran's hypertension is more likely than not due to his sleep apnea. However, the Board notes that, despite these purported diagnoses of hypertension, there is simply no verification in the record of a diagnosis of hypertension which meets the minimum requirements under Diagnostic Code 7101. 38 C.F.R. § 4.104 (2016).

While the Veteran is competent to report symptoms of his service-connected sleep apnea, he is not competent to make a diagnosis of hypertension or to provide a nexus opinion linking any hypertension to his sleep apnea, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide a nexus opinion in this case.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). There is no evidence of record showing the Veteran to have a confirmed diagnosis of hypertension at any point during the appeal period. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for hypertension, to include as secondary to sleep apnea, is not warranted. 38 U.S.C. § 5107(b) ( 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


